Citation Nr: 0705080	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of left 
shoulder injury.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left ankle 
condition.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an urethra 
condition.

4.  Entitlement to nonservice-connected pension benefits.

5.  Entitlement to an initial disability rating in excess of 
10 percent for irritable bowel syndrome (IBS).

6.  Entitlement to an initial disability rating in excess of 
20 percent for fibromyalgia.

7.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) for the 
period prior to January 10, 2005.
8.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU), prior to January 
10, 2005.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney At 
Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to March 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
PTSD and assigned an initial 30 percent disability rating 
effective in August 2003.  The veteran appealed the initial 
disability rating.  By rating action of April 2005, the RO 
granted an initial rating of 100 percent for PTSD, effective 
January 10, 2005.

Because the appeal involves a request for a higher rating 
assigned following the initial grant of service connection 
for PTSD, the Board characterized the appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, inasmuch as a higher rating is available for this 
condition before the January 2005 effective date of the 
maximum 100 percent rating, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim for a higher rating prior to January 10, 2005, as 
remaining viable on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In correspondence received in February, March and April 2005, 
the veteran's representative appears to be raising claims for 
temporary total ratings for different periods of 
hospitalization.  These issues are referred to the RO for 
appropriate action.

The issues of whether new and material evidence has been 
submitted to reopen the claims for service connection for 
residuals of a left shoulder injury, a left ankle condition, 
and an urethra condition, as well as entitlement to 
nonservice-connected pension benefits, entitlement for 
initial increased disability ratings for IBS and fibromyalgia 
and the claim for TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to January 10, 2005, the veteran's PTSD is 
manifested by symptoms including insomnia, nightmares 2 to 3 
times a week, flashbacks 1 to 2 times a week, intrusive 
recollections, marked irritability, and social isolation that 
result in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, but do not cause 
occupational and social impairment, with reduced reliability 
and productivity; there is no evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks occurring more than once a week, difficulty 
understanding complex commands, short or long-term memory 
impairment, impaired judgment impaired abstract thinking or 
difficulty establishing and maintaining effective work and 
social relationships.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD prior to January 10, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a September 2003 letter, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertained to the claim.  The 
February 2004 rating decision relevantly granted service 
connection for PTSD, and assigned an initial 30 percent 
disability rating.  The veteran has appealed the initial 
disability rating assigned.  In March 2005, the RO 
subsequently issued a letter notifying the veteran of what 
information and evidence is needed to substantiate his claim 
for an increased initial disability rating for PTSD, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertained to the claim.  

The Board further notes that, in this case, the appeal of the 
initial rating for PTSD arises not from a "claim" but from 
a NOD filed with the RO's initial assignment of a ratings 
upon granting service connection.  In such cases, VA 
regulations require a statement of the case (SOC) to be 
issued to inform the veteran of the laws and regulations 
pertaining to the appeal and the evidence on which the 
decision was based, and a VCAA notification letter is not 
necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The SOC in this case, issued in January 2005, and the 
supplemental statement of the case (SSOC) issued in April 
2005, cured the procedural deficiency, if any, involved when 
the RO did not send a notice letter prior to the initial 
adjudication of the veteran's claim for service connection 
because the SOC together with the letter sent in September 
2003 fulfilled the requirements of a VA notification letter.  
The SOC and SSOC informed the veteran not only of the laws 
and regulations pertaining to service connection and to his 
appeal of the disability rating assigned but also of the 
reasons for the denial of a higher rating.  In informing him 
of the reasons for its action, the RO was informing him of 
what evidence was lacking that he could submit to 
substantiate his appeal.  In response to these documents, the 
veteran submitted additional evidence pertaining to his 
claim.  Thus, the requirements with respect to the content of 
the VA notice were met with regard to the claim for increased 
initial disability rating for PTSD in this case.  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased disability rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for his initial 
disability rating for PTSD.  Despite the inadequate notice 
provided to the veteran on this latter element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Concerning this, as the Board has 
concluded below that the preponderance of the evidence is 
against the appellant's claim for an increased disability 
rating for PTSD, any question as to the appropriate effective 
date to be assigned is rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims files and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
which VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, a VA 
medical examination report is of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected PTSD is currently rated as 30 
percent disabling prior to January 10, 2005, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this code, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

VA treatment records, dating from June 2002 to September 
2003, show that the veteran sought treatment for diagnosed 
PTSD.  During this period, he complained primarily of 
problems with anger, irritability and insomnia.  He was 
treated intermittently with Celexa, but reportedly stopped 
using the medication because it made him too sleepy.  The 
evidence further shows that the veteran was either employed 
or attending classes during much of this period.

A November 2003 VA general medical examination report shows 
the veteran was initially diagnosed with PTSD in November 
2001.  He complained of depression, nightmares and 
flashbacks.  He reported being easily startled and that he 
avoided crowded environments.  He also complained of 
difficulty controlling his anger.  He denied any suicidal 
ideation and indicated that he had discontinued taking Celexa 
because it made him very sleepy.  He reported that he stopped 
working in August 2002.  Although he was not provided a 
mental status examination, neurological examination at this 
time indicates that he was alert, cooperative and well 
oriented.  The diagnoses included PTSD.  

In January 2004, the veteran underwent VA psychiatric 
examination.  His claims files were reviewed in conjunction 
with the examination.  At that time he complained of 
nightmares approximately 2 to 3 times a week, flashbacks 
approximately 1 to 2 times a week, problems with marked 
irritability and of being uncomfortable in towns and with 
groups of people.  He also reported having poor sleep, 
intrusive memories of the Gulf War, as well as a strong sense 
of hypervigilance, survivor's guilt and a fatalistic attitude 
about his close relationships.  He was twice divorced and had 
a current girlfriend and partial custody of a young son.  He 
reported having difficulty with trusting others, including 
his girlfriend and son.  He also reported that he held full 
time employment immediately after his discharge until May 
2003 and had an associate's degree in computer information 
systems.  He denied any legal history or any problems with 
legal authorities since his discharge from service.  Due to 
financial problems he lost his house and lived with family 
members since late 2003.  He reported having very few social 
relationships, and only 1 positive friendship.

Mental status examination revealed the veteran to be well-
groomed with good hygiene and appropriately attired.  He 
spoke spontaneously and his speech content was logical, 
relevant, coherent and goal directed.  His mood was somber.  
He was not restless and did not appear irritable, cynical or 
sarcastic, although he did appear to harbor cynical views of 
life in general.  There was no evidence of bizarre mentation, 
and no unusual mannerisms were observed.  He denied 
experiencing hallucinations and there was no evidence of 
delusions.  His eye contact was appropriate.  There was no 
evidence of obsessive or ritualistic behavior and his speech 
rate and flow were entirely within normal limits and his 
speech was not irrelevant, illogical and did not show obscure 
patterns.  He was fully oriented in all spheres.  There was 
no evidence of impairment in cognitive functioning.  Short 
and long-term memory were not clinically significantly 
impaired.   The diagnosis was PTSD with a Global Assessment 
of Functioning (GAF) score of 60.  The examiner opined that 
the veteran's PTSD symptoms had an overall mild to moderate 
negative impact on his functioning.

VA treatment records, dating from January to December 2004, 
show ongoing treatment for the veteran's PTSD symptoms.  
During this period, treatment records show he primarily 
complained of problems with anger management, depression and 
insomnia.  He also intermittently complained of anxiety, of 
lacking motivation and of avoidant behavior.  A February 2004 
progress note indicates that he was unable to maintain 
employment due to anxiety and anger.  During this period he 
was voluntarily hospitalized for 3 days in March due to 
suicidal and some homicidal ideation and again hospitalized 
for 16 days in April for suicidal ideation and depression.  
His GAF scores during this period range from 35 to 68.  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 50 percent rating 
under Diagnostic Code 9411.  38 C.F.R. § 4.7.  As noted 
above, a 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity with 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the veteran has repeatedly 
complained of depression, anger, anxiety, social isolation 
and suicidal ideation on 2 occasions and he was unemployed 
since late 2003, the objective psychiatric examinations do 
not show evidence of sustained social and occupational 
impairment prior to January 10, 2005, to support a higher 
evaluation.  Specifically, the medical evidence is negative 
for panic attacks; impaired cognition, memory, judgment, or 
abstract thinking.  Despite the March 2004 hospital admission 
for suicidal and some homicidal ideation, inpatient records 
indicate that such ideation was not acute and that his 
insight was good and judgment adequate.  Low risk suicide 
precautions were initiated and he was discharged 3 days 
later.  Likewise, although again hospitalized for suicidal 
ideation and depression and with objective evidence of a 
somewhat flattened affect in April 2004, his affect 
brightened and he denied any further suicidal thoughts.  
Importantly, references in the medical evidence to a 
flattened affect on only one occasion and to suicidal 
ideation on 2 occasions involve only one of several types of 
symptoms that must be considered in connection with the next-
higher ratings of 50 and 70 percent respectively under 
Diagnostic Code 9411.  That does not mean that the veteran's 
PTSD "more closely approximates" the criteria for either a 
50 or 70 percent rating.  See 38 C.F.R. § 4.7. 

Although the veteran reports anxiety, depression, social 
isolation and problems controlling his anger, the objective 
evidence does not support the conclusion that it 
significantly impacts on his ability to work.  Significantly, 
he maintained full-time employment during much of the 
appealed time period prior to January 2005.  Moreover, 
despite the February 2004 notation that he was unable to 
maintain work because of his anxiety and anger, his May 2004 
discharge summary clearly indicates that he was able to 
return to work when he chose with no restrictions on his 
activity.  The Board finds this more probative in assessing 
the severity of the veteran's disability because the May 2004 
assessment was given after the veteran had been observed and 
treated for several days as an inpatient.  There is nothing 
suggesting any medical rationale for the noted February 2004 
statement.  Therefore, the preponderance of the objective 
medical evidence does not indicate any evidence of 
significantly reduced reliability or productivity resulting 
from his PTSD.  

Although he is twice divorced, has a difficult relationship 
with his son, and reports having only one friendship, there 
is no other evidence of social impairment that would warrant 
an increased evaluation.  Indeed, despite his reported 
problems with trust he maintained a relationship with the 
same girlfriend for the duration of the time period prior to 
January 10, 2005, and in March 2004, he reported having good 
relationships with his 2 sisters.  Inpatient and outpatient 
treatment records during this period further show that he 
interacted well with his peers and staff members during both 
inpatient and outpatient treatment.  Moreover, social 
impairment alone may not be a basis for the disability 
rating.  38 C.F.R. § 4.126(b).  

The Board takes note of the various GAF scale scores.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 
reflects some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family and is unable to work).  
A 41 to 50 GAF score reflects serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score reflects moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2004); see also VAOPGCPREC 10-95 (Mar. 31, 1995) 
(cited at 60 Fed. Reg. 43,186 (Aug. 18, 1995)).  

Although the veteran has GAF scores of 35 during his 
hospitalizations in March and April 2004 which indicate 
either major impairment in several areas or some impairment 
in reality testing, and several other GAF scores indicating 
serious symptoms, the majority of his GAF scores for this 
period are no less than 55 denoting moderate symptoms or 
moderate difficulty in social or occupational functioning.  
Likewise, the Board finds the January 2004 VA psychiatric 
examination report particularly probative, as it is based on 
a thorough review of the veteran's claims files and an 
extensive examination.  Based on the examination and review 
of records, the examining psychiatrist assessed the veteran 
with a GAF score of 60 also reflecting moderate symptoms.

But more importantly, the vast majority of the objective 
findings regarding the veteran's psychiatric symptoms on 
mental status examination, including coherent thought 
process, without objective evidence of frequent panic 
attacks, impaired judgment or memory or disturbances of 
motivation, do not support the conclusion that the disability 
is of the severity contemplated for a 50 percent evaluation 
under Diagnostic Code 9411.  Again, the Board finds the 
January 2004 VA examiner's assessment that the veteran's PTSD 
symptoms no more than moderately impaired his functioning to 
be particularly probative as it is based on a thorough review 
of his claims files as well as examination.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
In this respect, the Board acknowledges the veteran was 
briefly hospitalized for treatment of his PTSD symptoms on 2 
occasions during this period; however, the evidence fails to 
show that his hospitalization for no more than 19 days total 
during this period has markedly interfered with employment.  
Likewise, the evidence of record fails to show that he was 
unemployed during this period solely as a result of his PTSD 
symptoms.  In this regard, the Board notes that the veteran 
is also service-connected for several physical disabilities 
that will also be considered with his PTSD symptoms in 
readjudication of his claim for TDIU for this time period.  
Therefore, remand for referral of extraschedular 
consideration is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); see also Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board cannot make a determination as to an extraschedular 
evaluation in the first instance); cf. Fisher v. Principi, 4 
Vet. App. 57, 60 (1993) (ordinarily, Schedule for Rating 
Disabilities applies unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical).

In sum, the evidence shows that the veteran's PTSD does not 
warrant more than a 30 percent rating at any time prior to 
January 10, 2005. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).


ORDER

An initial disability rating in excess of 30 percent for the 
service-connected PTSD prior to January 10, 2005, is denied.


REMAND

Initially, the Board notes that in correspondence received in 
March 2004, the veteran filed a notice of disagreement (NOD) 
with the RO's February 2004 rating decision.  In his March 
2004 NOD, the veteran specifically appealed the initial 
disability rating assigned for his service-connected PTSD and 
the denial of TDIU.  In later correspondence, filed in 
February 2005, the veteran's then newly appointed 
representative filed a general NOD with the February 2004 
rating decision.  The Board also construes this later filed 
document as a timely-filed NOD with the February 2004 
decision's denial of reopening previously denied claims for 
service connection for residuals of a left shoulder injury, a 
left ankle condition, and an urethra condition, as well as 
entitlement for initial increased disability ratings for IBS 
and fibromyalgia under 38 C.F.R. §§ 20.201, 20.202, 20.301.  
The veteran has not been furnished a statement of the case 
that addresses these issues.  Therefore, the Board is 
required to remand the issues to the RO for issuance of a 
proper statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

The Board notes that the veteran's most recent VA treatment 
records are dated in February 2005.  Copies of any available 
VA records subsequent to that time need to be obtained and 
incorporated in the claims files.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claims, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The Board finds that the veteran's claims to reopen 
previously denied claims of entitlement to service connection 
for residuals of left shoulder injury, a left ankle condition 
and an urethra condition, as well as his claims for increased 
initial disability ratings for IBS and fibromyalgia are 
inextricably intertwined with the issue of entitlement to 
TDIU and must be initially considered by the RO before 
further appellate action can be taken on the this claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
the veteran's claims to reopen previously denied claims for 
service connection and for increased initial disability 
ratings for IBS and fibromyalgia must be resolved prior to 
further appellate action on this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure all records of 
treatment from the VA Medical Center in 
Indianapolis, Indiana, dated from 
February 2005 to the present.  

2.  The RO should furnish the veteran and 
his representative a Statement of the 
Case with respect to the issues of 
entitlement to increased initial 
disability ratings for IBS and 
fibromyalgia and the veteran's claims to 
reopen his claims of entitlement to 
service connection for residuals of left 
shoulder injury, a left ankle condition, 
and an urethra condition, as well as 
entitlement to nonservice-connected 
pension benefits.  The RO should return 
these issues to the Board only if the 
veteran files a timely substantive 
appeal.

3.  Thereafter, the RO should 
readjudicate the veteran's TDIU claim.  
If the benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


